                             Case 5:19-cv-06214-SVK Document 8 Filed 11/06/19 Page 1 of 3
                                                                                                                                                           POS-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                       FOR COURT USE ONLY




           TELEPHONE NO.:                                FAX NO. (Optional):

 E–MAIL ADDRESS (Optional):
     ATTORNEY FOR (Name):


      STREET ADDRESS:

      MAILING ADDRESS:

     CITY AND ZIP CODE:

          BRANCH NAME:


     PLAINTIFF/PETITIONER:                                                                                     CASE NUMBER:

                                                                                                                             5:19-CV-06214-SVK
DEFENDANT/RESPONDENT:

                                                                                                              Ref. No. or File No.:

                                    PROOF OF SERVICE OF SUMMONS

                                              (Separate proof of service is required for each party served.)
1.   At the time of service I was at least 18 years of age and not a party to this action.
2.   I served copies of:
     a.              summons
     b.              complaint
     c.              Alternative Dispute Resolution (ADR) package
     d.              Civil Case Cover Sheet (served in complex cases only)
     e.              cross-complaint
     f.      X       other (specify documents):       SEE ATTACHED LIST OF DOCUMENTS SERVED
3.   a. Party served (specify name of party as shown on documents served):
          Montpelier One LLC, a California Limited Liability Company
     b.           Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
                  under item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):
                  Agent for Service of Process: NGOC NGUYEN
4.   Address where the party was served:
     2380 Montpelier Drive Suite 300 San Jose CA 95116
5.   I served the party (check proper box)
     a.         by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
                receive service of process for the party (1) on (date): 10/18/19                  (2) at (time): 1:25 pm
     b.          by substituted service.   On (date):                   at (time):            I left the documents listed in item 2 with or
                 in the presence of (name and title or relationship to person indicated in item 3):


                    (1)              (business) a person at least 18 years of age apparently in charge at the office or usual place of business
                                     of the person to be served. I informed him or her of the general nature of the papers.

                    (2)              (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                                     place of abode of the party. I informed him or her of the general nature of the papers.
                    (3)              (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                     address of the person to be served, other than a United States Postal Service post office box. I informed
                                     him or her of the general nature of the papers.
                    (4)              I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                                     at the place where the copies were left (Code Civ. Proc., § 415.20). I mailed the documents on
                                     (date):               from (city): San Diego                 or        a declaration of mailing is attached.
                    (5)              I attach a declaration of diligence       stating actions taken first to attempt personal service.
                                                                                                                                                              Page 1 of 2

 Form Adopted for Mandatory Use                                                                                                          Code of Civil Procedure, § 417.10
   Judicial Council of California
                                                        PROOF OF SERVICE OF SUMMONS
 POS-010 [Rev. January 1, 2007]
                            Case 5:19-cv-06214-SVK Document 8 Filed 11/06/19 Page 2 of 3
      PLAINTIFF/PETITIONER:                                                                         CASE NUMBER:


                                                                                                                 5:19-CV-06214-SVK
DEFENDANT/RESPONDENT:



5.   c.             by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the
                    address shown in item 4, by first-class mail, postage prepaid,

                    (1) on (date):                                             (2) from (city):
                     (3)         with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
                                 to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)
                    (4)           to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

     d.             by other means (specify means of service and authorizing code section):




                    Additional page describing service is attached.

6.   The "Notice to the Person Served" (on the summons) was completed as follows:
      a.        as an individual defendant.
      b.        as the person sued under the fictitious name of (specify):
     c.         as occupant.
      d.        On behalf of (specify):        Montpelier One LLC, a California Limited Liability Company
                     under the following Code of Civil Procedure section:
                                    416.10 (corporation)                           415.95 (business organization, form unknown)
                                    416.20 (defunct corporation)                   416.60 (minor)
                                    416.30 (joint stock company/association)       416.70 (ward or conservatee)
                                    416.40 (association or partnership)            416.90 (authorized person)
                                    416.50 (public entity)                         415.46 (occupant)
                                                                                   other:
7.   Person who served papers
     a. Name: Lore Karamcheti
     b. Address: 2380 Montpelier Drive Suite 300 San Jose CA 95116
     c. Telephone number: 408-286-4182
     d. The fee for service was: $ 35
     e. I am:
           (1)             not a registered California process server.
           (2)             exempt from registration under Business and Professions Code section 22350(b).
           (3)             a registered California process server:
                           (i)         owner          employee         independent contractor.
                           (ii) Registration No.:
                           (iii) County:

8.             I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

               or
9.             I am a California sheriff or marshal and I certify that the foregoing is true and correct.

Date:



          (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                                             (SIGNATURE )




POS-010 [Rev. January 1, 2007]                                                                                                        Page 2 of 2
                                                     PROOF OF SERVICE OF SUMMONS
                    Case 5:19-cv-06214-SVK Document 8 Filed 11/06/19 Page 3 of 3
       Case Name: ________________________________________________

       Case Number: ______________________________________________
                         5:19-CV-06214-SVK


                                          DOCUMENTS SERVED

SUMMONS & PROOF OF SERVICE
COMPLAINT & CIVIL COVER SHEET
INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
VERIFICATION
CIVIL CASE COVER SHEET ADDENDUM AND STATEMENT OF
LOCATION
NOTICE TO PARTIES OF COURT  DIRECTED ADR PROGRAM
CERTIFICATION AND NOTICE OF INTERESTED PARTIES
NOTICE OF ASSIGNMENT TO UNITED STATES JUDGES
NOTICE TO COUNSEL
ATTENTION: NEW CVIL ACTIONS
DEMAND FOR JURY TRIAL
NOTICE TO PARTIES: COURT POLICY ON SETTLEMENT
AND USE OF ALTERNATIVE DISPUTE RESOLUTION (ADR)
ORDER RE STATUS (PRE TRIAL SCHEDULING) CONFERENCE
NOTICE OF AVAILABILITY OF A MAJISTRATE JUDGE TO
EXERCISE JURISDICTION AND APPEAL INSTRUCTIONS
NOTICE OF AVAILABILITY VOLUNTARY DISPUTE RESOLUTION
STIPULATION TO ELECT REFFERAL OF ACTION TO VOLUNTARY   CIVIL PRETRIAL STANDING ORDER MAGISTRATE JUDGE
DISPUTE RESOLUTION PROGRAM (VDRP)                      SUSAN van KEULEN
ORDER REQUIRING JOINT STATUS REPORT                    CONSENT OR DECLINATION TO MAGISTRATE JUDGE
ORDER RE FILING REQUIREMENTS                           JURISDICTION
ORDER SETTING MANDATORY SCHEDULING CONFERENCE          SCHEDULING ORDER FOR CASES ASSERTING DENIAL
                                                       OF RIGHT OF ACCESS UNDER AMERICANS WITH
STANDING ORDER REGARDING CASE MANAGEMENT IN ALL
CIVIL CASES                                            DISABILITIES ACT TITLE II & III (42 U.S.C. §§ 12131- 89)
                                                       CIVIL SCHEDULING AND DISCOVERY STANDING ORDER
SCHEDULING ORDER FOR CASES ASSERTING DENIAL OF RIGHT
OF ACCESS UNDER AMERICANS WITH DISABILITIES ACT        MAGISTRATE JUDGE SUSAN van KEULEN
CIVIL MINUTES  GENERAL
SETTLEMENT CONFERENCE PROCEDURES
STANDING ORDER FOR ALL JUDGES OF THE NORTHERN
DISTRICT OF CALFORNIA
CONSENT TO PROCEED BEFORE A UNITED STATE MAJISTRATE
JUDGE
